                             THE MARKS LAW FIRM, P.C.

                                      April 6, 2020

Via ECF                                          The case is stayed. The time to respond to the
Honorable John G. Koeltl                         complaint is May 22, 2020. The initial
United States District Judge                     conference is adjourned to May 28, 2020 at
United States Courthouse                         4:30 P.M.
500 Pearl Street, Courtroom 14A                  So ordered.             . /s/ John G. Koeltl     .




New York, New York 10007                         New York, NY                John G. Koeltl
                                                 April 6, 2020                  U.S.D.J.

               RE:    Altaune Brown v. Wayco Realty Inc. et al
                      Docket: 1:19-cv-8124-JGK


Dear Judge Koeltl,

        Plaintiff respectfully requests an adjournment of the initial conference currently
scheduled for April 13, 2020. Due to the ongoing health crisis caused by the COVID-19
pandemic, and the tumultuous economic effects it is causing to virtually all businesses open to
the public (including possible complete closures), such as the business involved in this
matter, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant a sixty
(60) day stay of all deadlines and an adjournment of the initial conference. The Court may wish
to note that this is undersigned counsel's first request to stay this matter.

       Thank you for your consideration of this unexpected, but essential, request.




                                                               Respectfully Submitted,

                                                            The Marks Law Firm, P.C.




                                                      By:
                                                                Bradly G. Marks




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
